Citation Nr: 0806927	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sleep disorder 
claimed due to undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder 
claimed due to undiagnosed illness.

7.  Entitlement to service connection for joint and muscle 
pains claimed due to undiagnosed illness.

8.  Entitlement to service connection for an acquired nervous 
disorder involving memory loss claimed due to undiagnosed 
illness.

9.  Entitlement to service connection for an acquired skin 
disorder claimed due to undiagnosed illness.  

10.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and K.C.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1978 to April 
1979 and from August 1990 to May 1991.

In a January 1992 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
denied claims for service connection for hypertension, a back 
disorder, and a sleep disorder, inter alia.  In April 1992, 
the veteran submitted a notice of disagreement (NOD) to the 
denial of service connection for an acquired neurosis and to 
portions of the January 1992 rating decision not relevant to 
this appeal.  The RO thereafter issued a statement of the 
case (SOC) addressing those issues.  No VA Form 9, 
Substantive Appeal, was received and the RO administratively 
closed the appeal.

In July 1996, the veteran requested that his claims be 
reopened.  He reported hypertension and sleep problems.  In 
October 1996, the RO notified the veteran that the claims 
were denied because no supporting medical evidence was 
received.  He did not appeal.  In March 1998, the veteran 
requested that claims for service connection for hypertension 
and a sleep disorder be reopened.  In November 1998, the RO 
denied the claims on the basis of no new and material 
evidence.

The current appeal comes from a December 2002 RO rating 
decision that determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for a back disability, a sleep disorder, and for hypertension 
and denied claims of entitlement to service connection for 
joint and muscle pain claimed due to undiagnosed illness, 
memory loss claimed due to undiagnosed illness, erectile 
dysfunction claimed due to undiagnosed illness, a skin 
disorder claimed due to undiagnosed illness, and for 
diabetes.  

In January 2005, the veteran withdrew an appeal for service 
connection for diabetes and in December 2005, he withdrew his 
request for a hearing before a Veterans Law Judge.

Service connection for undiagnosed illness manifested by 
joint and muscle pains and service connection for erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdication (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  By rating decision of October 1996, the RO determined 
that new and material evidence had not been received to 
reopen a claim for service connection for a low back 
disorder.  

2.  The veteran did not appeal the October 1996 decision and 
it became final.

3.  Evidence received at the RO since the October 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disorder.  

4.  A chronic disability manifested by low back pains due to 
undiagnosed illness has been manifested to a degree of 10 
percent or more since the veteran returned from Southwest 
Asia.  

5.  By rating decision of November 1998, the RO determined 
that new and material evidence had not been received to 
reopen claims for service connection for hypertension and for 
a chronic sleep disorder.  

6.  The veteran did not appeal the November 1998 decision and 
it became final.

7.  Evidence received at the RO since the November 1998 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for hypertension and for a chronic sleep disorder.  

8.  Hypertension became manifested to a degree of 10 percent 
or more within a year of separation from active service.  

9.  A chronic sleep disorder due to undiagnosed illness has 
been manifested to a degree of 10 percent or more since the 
veteran returned from Southwest Asia.  

10.  A chronic disability manifested by memory loss due to 
undiagnosed illness has been manifested to a degree of 10 
percent or more since the veteran returned from Southwest 
Asia.  

11.  There is competent evidence that relates idiopathic 
guttate hypomelanosis (a skin disease) to active service. 


CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a low back disorder and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2001).

3.  A chronic disability manifested by low back pains due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).

4.  The November 1998 RO rating decision, which denied 
service connection for hypertension and a sleep disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

5.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for hypertension and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2001).

6.  Hypertension is presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

7.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a sleep disorder and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2001).

8.  An undiagnosed illness manifested by a sleep disorder is 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).

9.  An undiagnosed illness manifested by memory loss is 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3,159, 3.303, 
3.317 (2007).

10.  Idiopathic guttate hypomelanosis (a skin disease) was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefits sought by 
the claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and will not be 
further discussed.  


New and Material Evidence for Service Connection for an 
Acquired Back Disorder 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In July 1996, the veteran requested that his claim for 
service connection for a back disorder be reopened.  In an 
October 1996 rating decision, the RO again denied the claim.  
The veteran, unrepresented at the time, was notified of that 
action in a letter from the RO, and did not appeal.  Thus, 
the October 1996 rating decision became final absent further 
timely appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c).  Pursuant 
to 38 U.S.C.A. §§ 5108 and 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 
(2007).

The application to reopen the previously denied claim was 
received in February 2001, prior to the effective date of the 
revision to 38 C.F.R. § 3.156 and must be evaluated using an 
earlier-perhaps more liberal-version of that regulation.  
The regulation states that new and material evidence is 
evidence that has not been previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, that is neither 
cumulative nor redundant and that, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability).  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1996 RO rating decision consists of service medical records 
(SMRs), a DD Form 214, a November 1991 VA examination report, 
the veteran's original service connection claim, and various 
statements of veteran.  

The SMRS reflect that no entrance examination is of record 
for the second period of active service that began in August 
1990.  In April 1991, just prior to returning to the United 
States from Saudi Arabia, the veteran underwent a 
redeployment examination.  On a report of medical history, 
the veteran checked "yes" to having a history of recurrent 
back pain.  The examination report itself reflects that the 
spine was not examined.  He was discharged from active 
service in May 1991.  

In August 1991, the veteran submitted his original service 
connection claim.  He reported a back injury.  A November 
1991 VA examination report reflects continued complaints of 
back pain.  The examiner noted no evidence of any back pain.  
Lumbosacral spine X-rays were normal.  The diagnosis was low 
back pain.  

The RO denied service connection or a back disorder in 
January 1992.  No additional relevant evidence had been 
received when the RO again denied the claim in October 1996.  
The veteran did not appeal the October 1996 decision.  

The Board will review the evidence submitted since the final 
October 1996 decision to determine whether any of it is new 
and material evidence, whether it is neither cumulative nor 
redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, and whether it 
results in a more complete record for evaluating the service 
connection claim.  

The evidence submitted since the October 1996 RO decision 
includes a March 2002 VA Gulf War Guidelines examination 
report.  It notes complaints of back pain with periodic 
radiation to the left lower extremity.  The diagnosis was 
simply low back pain, as no diagnosed disability was found.  
This evidence is new because it had not been considered in 
the October 1996 rating decision.  It is material because it 
provides a critical element for presumptive service 
connection for this Persian Gulf War veteran, that of an 
undiagnosed illness manifested by low back pain.  The Board 
concludes that the newly submitted evidence is new and 
material and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
application to reopen the claim must therefore be granted.  
38 U.S.C.A. § 5108; Manio, supra.

New and Material Evidence for Service Connection for 
Hypertension

After a prior final denial of service connection for 
hypertension, in July 1996, the veteran requested that his 
claim for service connection for hypertension be reopened.  
In an October 1996 rating decision, the RO denied the claim.  
The veteran was notified of that action in a letter from the 
RO, and did not appeal.  Thus, the rating decision became 
final absent further timely appeal. 

In March 1998, the veteran again requested that a claim for 
service connection for hypertension be reopened, but 
submitted no evidence.  In November 1998, the RO denied the 
claim.

The relevant evidence of record at the time of the November 
1998 RO rating decision consists of SMRs, a November 1991 VA 
examination report, the veteran's original service connection 
claim, and various statements of veteran.  One SMR, a 
November 1987 Alabama Army National Guard enlistment 
examination report, reflects that the veteran's blood 
pressure reading was 140/100; however, the heart and vascular 
system were examined and found normal.  No diagnosis was 
offered.  The veteran was qualified for re-enlistment.  

For the period of active service that began in August 1990, 
there is no entrance examination report.  An April 1991 
redeployment examination report reflects that on an 
accompanying report of medical history, the veteran checked 
"no" to having a history of high blood pressure.  The 
examination report itself, however, notes that his blood 
pressure reading was 148/92 and that an examination of the 
heart and vascular system was not accomplished. 

In the veteran's August 1991 original service connection 
claim, he reported hypertension and treatment for same in 
Saudi Arabia.  A November 1991 VA examination report reflects 
that medication for hypertension had been given and spite of 
medication, his blood pressure reading was 160/104.  A 
diagnosis of hypertension was made.  

The RO denied service connection for hypertension in January 
1992 on the stated basis that hypertension was not shown by 
the evidence of record.  No additional relevant evidence had 
been received when the RO again denied the claim in October 
1996.  The October 1996 denial is based on no receipt of any 
evidence to support the claim.  The veteran did not appeal 
the October 1996 decision.  The RO again declined to reopen 
the claim in November 1998 and notified the veteran of that 
decision.  He did not appeal.  The Board will review the 
evidence submitted since the final November 1998 decision to 
determine whether any of it is new and material evidence.  

The claim to reopen the case for hypertension was received in 
February 2001.  The new evidence submitted includes VA 
outpatient treatment reports that reflect treatment for 
hypertension.  Because the only reason offered for the 
previous denial is that hypertension was not shown, evidence 
showing a diagnosis of hypertension is highly material and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The application to reopen 
the claim for service connection for hypertension must 
therefore be granted.  Manio, supra.

New and Material Evidence for Service Connection for a Sleep 
Disorder

A January 1992 rating decision denied service connection for 
a sleep disorder, inter alia.  The RO administratively closed 
the appeal after the veteran failed to file a substantive 
appeal.  In July 1996, the veteran requested that the claim 
be reopened.  He reiterated that he had sleep problems.  In 
October 1996, the RO notified the veteran that the claim was 
denied because no supporting medical evidence was received.  
The veteran did not appeal.  In March 1998, the veteran again 
requested that the sleep disorder claim be reopened, but he 
did not submit any evidence.  In November 1998, the RO again 
denied the application on the basis that new and material 
evidence had not been submitted.  

The relevant evidence of record at the time of the November 
1998 RO rating decision consists of SMRs, a November 1991 VA 
examination report, the veteran's original service connection 
claim, and various statements of veteran.  The SMRs contain 
no indication of a sleep disorder.  On an April 1991 
redeployment medical history questionnaire, the veteran 
checked "no" to frequent trouble sleeping.  In his original 
service connection claim submitted in August 1991, however, 
he reported treatment for sleeplessness while in Saudi 
Arabia. 

A November 1991 VA examination report mentions excessive 
sleepiness, but no diagnosis was offered.

The RO denied service connection for sleepless nights in 
January 1992 on the basis that chronic pathology was not 
shown by the evidence of record.  No additional relevant 
evidence had been received when the RO again denied the claim 
in October 1996.  In March 1998, the veteran reported that a 
physician had performed surgery on the tongue and mandible to 
correct sleep apnea.  The RO again declined to reopen the 
claim in November 1998 and notified the veteran of that 
decision.  He did not appeal and the decision became final.  
The Board will review the evidence submitted since the final 
November 1998 decision to determine whether any of it is new 
and material evidence.  

The claim to reopen the case for an undiagnosed illness 
manifested by a sleep disorder was received in February 2001.  
The veteran mentioned that his symptoms were "kick and 
fighting in sleep."  The new evidence submitted includes VA 
outpatient treatment reports and VA examination reports.  

A March 2002 VA mental disorders examination report mentions 
that the veteran reported that his spouse reported that he 
kicked and fought in his sleep, that he had somnambulism, 
that he urinated while sleep-walking, and that he snored 
loudly.  The veteran reported that a private physician found 
sleep apnea and performed surgery to correct sleep apnea.  
The clinical psychologist noted that the veteran slept 4 to 6 
hours per night and napped during the day, but concluded, 
"The veteran has no diagnosable mental disorder."  The 
clinical psychologist offered no diagnosis for a sleep 
disorder.  

The March 2002 VA mental disorders examination report offers 
a detailed description of the veteran's mental state and 
reflects that this sleep disorder has existed for 6 months or 
more, but offers no diagnosis to account for these reported 
symptoms.  The March 2002 VA examination report is new 
evidence, as it was not previously of record.  It is also 
highly material evidence, as presumptive service connection 
for undiagnosed illness must not be attributable to a known 
diagnosis.  For this reason, the new examination report is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The application to reopen 
the claim for service connection for a sleep disorder due to 
undiagnosed illness must therefore be granted.  38 U.S.C.A. 
§ 5108; Manio, supra.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Low Back Pains

The salient feature of this service connection claim is that 
after a redeployment examination, a VA Persian Gulf War 
guidelines examination, and other VA evaluations, no relevant 
diagnosis to account for low back pain has been offered.  
Although the veteran attributed low back pain to an injury 
during active service during a January 2005 hearing, he is 
not competent to offer such an opinion.  

Because the veteran is a Persian Gulf War veteran and because 
there is no diagnosis to support a direct service connection 
claim, the provisions for an undiagnosed illness manifested 
by low back pains are triggered.  

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2007).

There is satisfactory objective evidence of a chronic 
condition, that is, low back pains have existed for more than 
six months.  These pains have not been attributed to a known 
diagnosis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 
painful lumbosacral spine warrants at least a 10 percent 
rating.  Therefore, the Board concludes that an undiagnosed 
illness has caused chronic low back pains that have been 
manifested to a degree of 10 percent.  There has been no 
evidence presented that suggests that these symptoms are the 
result of a supervening condition, willful misconduct, or 
that the condition was not incurred during active military 
service in Southwest Asia.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).  Therefore, the 
veteran need provide no additional evidence that tends to 
link his back pains to an undiagnosed illness.

After consideration of all of the evidence, including the 
testimony, the regulatory requirements for presumptive 
service connection for low back pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic low back pains. 

Hypertension 

As noted above, according to 38 C.F.R. §§ 3.307 and 3.309, 
hypertension is a chronic disease.  It is a precursor for 
cardiovascular-renal disease.  The next question is whether 
the presumption of soundness at entry attaches to the 
veteran's second period of active service.  

A 1987 National Guard physical examination report contains 
the earliest-dated high blood pressure reading, but no 
diagnosis of hypertension.  There appears to be no entrance 
examination report for his recall to active military service 
in August 1990.  Where the enlistment examination report is 
missing, the presumption of soundness attaches.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the 
veteran's service medical records including his service 
entrance examination report were unavailable and were 
presumed to have been lost in a fire, the presumption of 
soundness attached). 

The earliest diagnosis of hypertension was offered in 
November 1991.  At that time, VA's Schedule for Rating 
Disabilities (Rating Schedule) offered a 10 percent rating 
for hypertension where diastolic blood pressure is 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998).  The 
November 1991 examination report notes a diastolic blood 
pressure reading of over 100 without medication and notes 
that blood pressure dropped somewhat after medication was 
taken.  

Noting the high diastolic blood pressure reading shown in the 
SMRs and during the November 1991 VA examination, the Board 
finds that a diagnosis of hypertension was made within a year 
of separation, that the predominant diastolic blood pressure 
reading was over 100 at that time, and that a current 
diagnosis of hypertension has been offered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Presumptive service connection for hypertension must 
therefore be granted.  

Undiagnosed Illness Manifested by a Sleep Disorder

The veteran and his spouse testified that his sleep disorder 
is manifested by sleep disturbances such as kicking and 
somnambulism.  After March 2002 VA mental disorders and 
Persian Gulf War guidelines examinations and a February 2007 
VA psychology examination, no relevant diagnosis to account 
for this sleep disorder has been offered.  The February 2007 
examination report notes insomnia characterized by multiple 
awakenings and anxiety-type nightmares.  

Because the veteran is a Persian Gulf War veteran and because 
there is no diagnosis to support a direct service connection 
claim, the provisions for an undiagnosed illness manifested 
by a sleep disorder are triggered.  

The sleep disorder is shown to have existed for 6 months or 
more.  The veteran has maintained competently and credibly 
that his symptoms have continued for many years.  He is 
considered competent to report such symptoms.  Lay statements 
are competent evidence with regard to descriptions of 
symptoms of disease or disability 38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992)..  Thus, his 
statements may determine when symptoms arose and the duration 
of those symptoms.  

The next question is whether the sleep disorder has been 
manifested to a degree of 10 percent or more.  Under 
38 C.F.R. § 4.130, sleep disorders are not specifically 
listed, but may be rated under Diagnostic Code 9410.  Under 
the rating criteria for Diagnostic Code 9410, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as "... chronic sleep impairment...".  Because 
chronic sleep impairment is listed in the rating criteria for 
a 30 percent rating, the Board concludes that the veteran's 
sleep disorder is ratable at 10 percent or more.  

The Board concludes that an undiagnosed illness manifested by 
a chronic sleep disorder has been manifested to a degree of 
10 percent or more.  There has been no evidence presented 
that suggests that these symptoms are the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  While surgery was carried out for sleep 
apnea in 1995, the sleep disorder manifested by nervous 
symptoms, such as kicking and somnambulism, was not corrected 
by this surgery.  

After consideration of all of the evidence, including the 
testimony, the regulatory requirements for presumptive 
service connection have been met.  Service connection is 
therefore granted for an undiagnosed illness manifested by a 
chronic sleep disorder. 

Undiagnosed Illness Manifested by Memory Loss

During a January 2005 RO hearing, the veteran testified that 
his spouse often refreshed his memory of things he had done 
but he had no recollection of doing.  Further questions were 
then directed to his spouse who testified that she first 
noticed these symptoms after the veteran returned from 
service.  She recalled that he forgot about appointments 
frequently and that his memory lapses have persisted since 
his return.

Although the veteran has undergone a March 2002 VA mental 
disease examination, a VA Persian Gulf War guidelines 
examination, and a February 2007 VA psychology examination, 
no relevant diagnosis to account for memory loss has been 
offered.  The March 2002 VA mental disease examiner simply 
noted transient memory lapses.  Because the veteran is a 
Persian Gulf War veteran and because there is no diagnosis to 
support a direct service connection claim, the provisions for 
an undiagnosed illness manifested by memory lapses are 
triggered.  

Memory loss is shown to have existed for 6 months or more.  
The veteran and his spouse have testified competently and 
credibly that his memory loss symptoms have continued for 
many years.  38 C.F.R. § 3.159; Espiritu, supra.  Their 
testimony may competently determine when these symptoms first 
arose and the duration of such symptoms.  

The next question is whether memory loss has been manifested 
to a degree of 10 percent or more.  Under 38 C.F.R. § 4.130, 
amnestic disorders such as dissociative amnesia are rated 
under Diagnostic Code 9416.  Under the rating criteria for 
Diagnostic Code 9416, a 30 percent evaluation is warranted 
for mild memory loss, while short and long-term memory loss 
warrants a 50 percent rating and loss of memory for names of 
close relatives is listed among the 100 percent disabling 
criteria.  Thus, memory loss is ratable at 10 percent or 
more.  

The Board concludes that an undiagnosed illness manifested by 
memory loss has been manifested to a degree of 10 percent or 
more.  There has been no evidence presented that suggests 
that these symptoms are the result of a supervening 
condition, willful misconduct, or that the condition was not 
incurred during active military service in Southwest Asia.   

After consideration of all of the evidence, including the 
testimony, the regulatory requirements for presumptive 
service connection have been met.  Service connection is 
granted for an undiagnosed illness manifested by memory loss. 

A  Skin Disorder

The claims file reflects that the veteran first applied for 
service connection for a skin problem in February 2001.  He 
submitted VA outpatient treatment reports that note skin 
rashes in the 1990s.  A December 1999 VA dermatology 
consultation report reflects a reported history of rashes 
since active service and assessments of idiopathic guttate 
hypomelanosis and xerosis cutis vs. acquired ichthyosis, 
questionably related to exposure to the Gulf War environment.  

A March 2002 VA Persian Gulf War guidelines examination 
report notes hypopigmented macules on the legs.  The examiner 
offered a diagnosis of idiopathic guttate hypomelanosis.

In January 2005, the veteran testified that he first noticed 
an ashy appearance on his legs after he returned from Saudi 
Arabia that might have been there when he was still in Saudi 
Arabia.  He testified that he sought VA treatment for it 
immediately after active service, although it took VA two 
years to schedule an examination.  He testified that that it 
returns two to three times per year.  He also testified that 
it was itchy.  His spouse testified that she noticed white 
spots on the veteran's legs after he returned from Saudi 
Arabia.  

A June 2006 VA dermatology compensation examination report 
reflects that the skin was entirely normal and the veteran 
had no complaint, symptom, or itch.  

Two salient facts from above are that a diagnosis has been 
offered for the skin condition, but confusingly, no skin 
condition was found during the June 2006 VA dermatology 
examination.  The diagnosis or diagnoses offered preclude 
consideration of presumptive service connection for an 
undiagnosed illness, but does not preclude consideration of 
direct service connection.  The fact that no skin condition 
was seen in June 2006 does not preclude direct service 
connection, but does warrant consideration of Court-issued 
guidance in evaluating skin diseases with fluctuating 
manifestations. 

The Court has held that the duty to assist requires that, 
when a claimant submits a claim for a disease cyclical in the 
manifestation of its symptoms, such as tinea pedis, VA must 
conduct an examination during the active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In 
so holding, the Court stated: "It is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed".  Id. at 
407 (quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 
(citing 38 C.F.R. § 4.1 (1991)).  Compare with Voerth v West, 
13 Vet. App. 117, 122 (1999), where another examination was 
not required.  In that case, because the veteran testified 
that the pilonidal cyst did not impact his earning potential, 
the Court held that the Board did not err in not requiring an 
additional examination during a period of inflammation.  

In this case, even though the June 2006 VA examiner saw no 
skin disease, the earlier December 1999 VA examiner did find 
and identify skin diseases and the March 2002 Gulf War 
guidelines examiner confirmed idiopathic guttate 
hypomelanosis of the legs.  Thus, VA's duty to examine the 
legs during an active stage of the disease has been met.  The 
next question is whether idiopathic guttate hypomelanosis of 
the legs has competently been linked to active service. 

On a report of medical history questionnaire completed in 
April 1991, prior to returning from Saudi Arabia, the veteran 
checked "no" to history of skin diseases.  Unfortunately, 
no skin examination was offered at the time of separation.  
The veteran and his spouse competently and credibly testified 
that they noticed the skin disorder as soon as the veteran 
returned from active service.  The December 1999 VA examiner 
did suggest a relationship between the disease and Gulf War 
service, however, some doubt apparently remained, possibly 
because the diagnoses offered were in question.  

Because there is competent, credible testimony linking the 
symptoms to active service, and because there is difficulty 
in scheduling an examination to coincide with an active stage 
of the disease, and because a clear diagnosis has been 
offered, the Board will resolve any remaining doubt in favor 
of the veteran.  After consideration of all of the evidence, 
including the testimony, the Board finds that the evidence is 
at least in relative equipoise.  Service connection for 
idiopathic guttate hypomelanosis is granted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for an undiagnosed illness manifested by 
low back pain is granted.  

Service connection for hypertension is granted.  

Service connection for an undiagnosed illness manifested by a 
sleep disorder is granted.

Service connection for an undiagnosed illness manifested by 
memory loss is granted.

Service connection for idiopathic guttate hypomelanosis is 
granted.  





REMAND

Undiagnosed Illness Manifested by Joint and Muscle Pains

During his January 2005 hearing, the veteran testified that 
his claim for joint and muscle pains referred only to right 
and left shoulder pains and right and left ankle pains.  
(Transcript, p. 23).  He testified that since active service 
he suffered a left rotator cuff injury that occurred when an 
inmate attacked him while he was a correctional officer.  

Service connection has been granted for low back pain and 
service connection is in effect for the right ankle.  
Therefore, the only reported pains remaining are bilateral 
shoulder pains and left ankle pains.  More information is 
needed because it is unclear whether complaints of bilateral 
shoulder pains and left ankle pains are attributable to 
active service, to undiagnosed illness, or to intervening 
cause.  

According to a March 2002 VA Gulf War Guidelines examination 
report, cervicalgia and left shoulder pain were reported.  
The examiner offered diagnoses of neck pain, left shoulder 
pain, and a history of arthritis.  The report is unclear as 
to the cause of these pains.  

During a January 2006 VA orthopedic compensation examination, 
the veteran reported that he fractured the left ankle in 
2004.  The examiner noted that the ankle appeared normal and 
that computerized tomography (CT) revealed a healed left 
malleolus fracture with mild osteoarthritis.  However, the 
examiner concluded that the diagnosis was normal left ankle 
in spite of the notation of osteoarthritis.  The examiner did 
not address the shoulders.  

According to an April 2007 VA physical medicine consultation 
report, recent X-rays showed right acromioclavicular moderate 
degenerative joint disease.  The report does not address the 
etiology of this, except to note a 15-year history of 
shoulder pain, nor does the report address left shoulder pain 
or left ankle pain.  Therefore, an examination is necessary 
prior to adjudication.  

Erectile Dysfunction

Hypertension arose in 1991.  In May 1999, a VA health care 
giver noted that the veteran had impotence since changing to 
a new blood pressure medication.  

A March 2002 VA mental disorders examination report notes 
that the veteran claimed sexual dysfunction due to 
undiagnosed illness.  The examiner dissociated erectile 
dysfunction from anxieties that the veteran expressed during 
the interview, but did not report whether erectile 
dysfunction was secondary to hypertension or other service-
connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of bilateral shoulder and left 
ankle trauma from the veteran and/or 
symptoms emanating from these areas and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the shoulders 
and left ankle?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  Is there any shoulder pain or 
left ankle pain that is not 
attributable to a known diagnosis?  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ should also make arrangements 
with the appropriate VA medical facility 
for a medical opinion by an urologist or 
other appropriate specialist.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should review 
the medical history and answer the 
following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's erectile 
dysfunction is caused or aggravated 
by the veteran's hypertension or 
medication for hypertension?

II.  If the above answer is "no, 
then is it at least as likely as not 
that erectile dysfunction is caused 
or aggravated by any other service-
connected disability or medication 
for such?  At present, service 
connection is in effect for 
hypertension, right ankle sprain, 
low back pain, a sleep disorder, 
memory loss, and idiopathic guttate 
hypomelanosis.  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.


4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


